*683On Petition for Rehearing.
Ibach, J.
1. Counsel for appellee in support of its petition for a rehearing has filed a very able and exhaustive brief, which we have given careful consideration. The question which it most sharply emphasizes and urges, relates to that portion of the opinion wherein it was held that the provisions of the by-laws of appellee and of the various instruments signed by appellant at the time he procured his loan, which were intended to prevent him from paying his loan at any time, were null and void as against the policy of the law of this State.
In the argument, reference is made to the statute which requires six months’ notice for the payment of special assessment liens after the improvement bonds have been sold, and it is urged that these eases are analogous to the present, and therefore we are wrong in holding that it is the policy of the law to permit the appellant to pay his loan ‘ ‘ at any time ’ ’, without notice, and that such a provision of our statute is one which could not be waived by the appellant at the time of contracting for his loan. "We can not agree with counsel in this contention, for we observe a marked and important difference between a party whose property is assessed for a public improvement and the appellant here. In the one ease, it is well understood -that the statute was enacted to provide a means whereby municipalities might be able to carry out plans and obtain means with which certain improvements which tend toward the betterment of the health and comfort of their citizens and without which statute every effort to construct such public improvements would be defeated. It is a well known fact that investors would not deal in these special improvement bonds if they were required to receive at any time and in any amount the separate assessments spread against benefited property. As a general rule, the funds so invested belong to estates and individuals who require a specified and definite time fixed for payment. *684Doubtless it was because this fact was so well understood that the legislature saw the necessity of providing for a fixed time during which all improvement bonds should run and a definite manner of paying the same so as to issue competitive bids at the bond sales and a sale thereof on the best possible terms to the municipalities, and consequently to the individual property owner whose property was assessed.
As to this case, a different principle is involved, and a different purpose was intended to be accomplished when the statute affecting appellant was enacted. Its purposes, we think, have been fully set forth in the original opinion, and these purposes recognized by the statutes of our State cannot be held to be dependent upon the contracting will of the individual intended to be" protected thereby and the statute be Ijhus made ineffectual, but it must be upheld whenever the courts are called upon so to do. In support of this view of the case, we add the following authority, Zumpfe v. Gentry (1899), 153 Ind. 219, 54 N. E. 805, and cases there cited. The petition for rehearing is therefore denied.
Note.—Reported in 100 N. E. 389; 102 N. E. 145. As to the rights and liabilities accruing to membership in building and loan associations, see 69 Am. Dec. 150. On the question of withdrawals from building and loan associations, see 35 L. R. A. 289. As to the right to withdraw from a building and loan association, see 8 Ann. Cas. 835. See, also, under (1) 6 Cyc. 122, 129; (2) 9 Cyc. 481; 32 Cyc. 1251; (3) 6 Cyc. 130.